DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 21 October 2021; which amends claims 1-4, 7, 8, 10-12, 14 and 15, and introduces claims 16 and 17.  Claims 1-4, 7-12 and 14-17 are now pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 17 August 2021, with accompanying reference copy.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
In response to Applicant’s amendment and remarks, the previously presented 35 U.S.C. §101 rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment and remarks, the previously presented 35 U.S.C. §103 rejections of the claims are deemed to have been overcome and are, therefore, withdrawn.
In response to Applicant’s amendment to the claims, the drawings are now objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instantly claimed wherein the accessed information includes the temperatures across the layer of build materials detected by the thermal sensing device; compare the temperatures detected by the thermal sensing device to a threshold temperature; predict that a quality of the part is relatively low in response to the detected temperatures being below the threshold temperature (claims 1, 10 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10 and 15 are rejected under 35 U.S.C. §102(a)(2), as being anticipated by Huang et al. (U.S. Patent Application Publication No. 2016/0224017; newly cited).
As per claim 1, Huang et al. teaches the instantly claimed computing apparatus comprising: a thermal sensing device to detect temperatures across a layer of build materials on a build area platform (abstract; Figs 10-11, thermal imaging; para[0004-0009, 0017, 0027-0029, 0048, 0052-0061, 0066, 0071, 0094-0099]); a processing device; and a machine readable storage medium on which is stored instructions that when executed by the processing device, cause the processing device to (Fig 18): access information pertaining to formation of a part of a 3D object on the build area platform (Figs 1A, 2A, 3-4), wherein the accessed information includes the temperatures across the layer of build materials detected by the thermal sensing device (Figs 1A, 4; para[0004-0009, 0017, 0027-0029, 0048, 0052-0061, 0066, 0071, 0094-0099]); compare the temperatures detected by the thermal sensing device to a threshold temperature (para[0068, 0100, 0108-0110], threshold defect values/compare to models); predict that a quality of the part is relatively low in response to the detected temperatures being below the threshold temperature (para[0003-0010, 0068, 0098], determine quality during build, early/rapid detection of defects); determine whether an issue exists with respect to the part based upon the predicted quality of the part (para[0010, 0068, 0098-0100], detect defects/a part that fails the specifications for that part); and in response to a determination that an issue exists with respect to the part, implement a solution to the issue (para[0010, 0068, 0100], trigger termination/fix with changes to process parameters).  Similarly applies to claims 2, 3, 10 and 15.
As per claim 4, Huang et al. teaches that the instantly claimed instructions are further executable to cause the processing device to: in response to the determination that the issue exists, determine whether a severity of the issue exceeds a predefined severity level, and in response to a determination that the severity of the issue exceeds the predefined severity level, output an alert indication of the issue (para[0068, 0100], alarms and yellow/red-flag alerts).  Similarly applies to claim 3.
As per claim 9, Huang et al. teaches that the instantly claimed predicted quality of the part includes at least one of mechanical properties, roughness, dimensional accuracy, and color of the part (Figs 1A, 2A, 3-4; para[0067-0069], super-elevation/drag, dimensions)
Claims 7, 12 and 17 are rejected under 35 U.S.C. §103, as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 2016/0224017), as applied to claims 1, 10 and 15 above, further in view of Tran et al. (U.S. Patent Application Publication No. 2015/0106753; previously cited).
As per claim 7, although Huang et al. teaches Applicant’s invention, substantially as instantly claimed, Huang et al. does not provide that the instantly claimed instructions are further executable to cause the processing device to: identify a print mode to be followed in the formation of the part; determine whether the identified print mode exceeds a predefined quality level; and implement the solution in response to the identified print mode exceeding the predefined quality level.  In this regard, Tran et al. discloses that it was known in the manufacturing arts, in general, for different alarms to be generated in response to the severity of issues detected in a manufacturing environment (para[0034, 0082]), wherein the severity level corresponds to a selected … mode … (para[0082], alarm styles are mapped for severity and mode).  Such a mode specifically being a print mode for formation of a part, as instantly claimed, would be a natural consequence of implementing the teachings of Tran et al. in the printing environment of the system of Huang et al.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an alarm construct in the system of Huang et al., since Tran et al. teaches a resultant increased user-friendliness/responsiveness.  Similarly applies to claims 12 and 17.
Alternatively, Examiner again takes Official Notice that it was extremely well-known in the printing arts for different printing modes to utilize different parameters/thresholds of operation.  Applicant’s attention is directed at least to Vega et al. (US 6533384; previously cited), which teaches that it was known in the printing arts to perform operations in response to thresholds being exceeded, such thresholds being particular to print modes (col. 12, lines 11-26; col. 13, lines 7-14), and to Tamai et al. (US 2015/0097883; previously cited), which teaches that it was known in the printing arts to assign different thresholds to different modes of printing (para[0005], different threshold values of counting passes for nozzle inspection are assigned to a high set reliability printing mode and a low set reliability printing mode).  Applicant’s attention is also directed to Wiklof et al. (US 6015241; previously cited), which teaches that printing tolerance ranges were known to be dependent upon print mode (col. 8, lines 7-19).  Applicant’s attention is further directed to Wetchler et al. (US 6847465; previously cited), which teaches that it was known for each print mode in a printing system to have its own parameter settings (col. 2, lines 35-43), and to Bennett et al. (US 2017/0203515; previously cited), which teaches that configuration parameters were known to be dependent upon print mode (para[0045]).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that the alarm generation based upon severity of issues of Tran et al. would have necessarily been associated with the parameters/tolerances corresponding to these various printing modes.  Similarly applies to claims 12 and 17.
.
Claims 8, 11 and 16 are rejected under 35 U.S.C. §103, as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 2016/0224017), as applied to claims 1, 10 and 15 above, further in view of Willis et al. (U.S. Patent Application Publication No. 2015/0328839; newly cited).
As per claim 8, although Huang et al. teaches Applicant’s invention, substantially as instantly claimed, Huang et al. does not provide that the instantly claimed accessed85022124PATENT22 information comprises a detected advance of a build area platform upon which the layer of build materials is supported and wherein to predict the quality of the part, the instructions are further to cause the processing device to: compare a detected advancement of the build area platform with a predetermined advancement distance; and predict the quality of the part based upon a result of the comparison.  In this regard, Willis et al. teaches a 3D printing system, wherein a print process is adjusted in response to the detected print/build platform’s movement parameters (para[0030]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such orientation adjustment of the build platform in the system of Huang et al., since Willis et al. teaches resultant feedback control, which is well-known in the art to increase efficiency/reliability/consistency of manufacturing.  Similarly applies to claims 11 and 16.
Claim 14 is rejected under 35 U.S.C. §103, as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 2016/0224017), as applied to claim 10 above, further in view of Milner et al. (U.S. Patent Application Publication No. 2018/0143147; previously cited).
As per claim 14, although Huang et al. teaches Applicant’s invention, substantially as instantly claimed, Huang et al. does not provide for the instantly claimed implementing the solution by varying an application of warming energy onto the layer of build materials from a predefined application of the warming energy.  In this regard, Milner et al. teaches that the feedback control of an additive manufacturing system includes real-time control of the heating source (para[0004, 0024, 0076-0077]; claims 12 and 17).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such heat source control in the system of Huang et al., since Milner et al. teaches a resultant increased controllability/responsiveness of the additive manufacturing system.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/17/21